        Case 3:20-cr-00431-MO        Document 14     Filed 02/02/21    Page 1 of 2




Bryan Francesconi, OSB # 063285
Assistant Federal Public Defender
Email: bryan_francesconi@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Attorney for Defendant




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                       Case No. 3:20-cr-00431-MO

                                 Plaintiff,     DECLARATION OF
                                                BRYAN FRANCESCONI IN SUPPORT
                       v.                       OF UNOPPOSED MOTION TO
                                                CONTINUE TRIAL DATE
NICHOLAS JOSEPH BANTISTA,

                               Defendant.


      I, Bryan Francesconi, declare:

      1.       I am the attorney appointed to represent Nicholas Joseph Bantista in the

above-entitled case.

      2.       A jury trial in this case is currently scheduled for February 16, 2021. Mr.

Bantista was arraigned on September 21, 2020. This is the second continuance sought by

the defense.

      3.       Mr. Bantista is currently in custody at FDC Sheridan.



Page 1 DECLARATION OF BRYAN FRANCESCONI IN SUPPORT OF
       UNOPPOSED MOTION TO CONTINUE TRIAL DATE
         Case 3:20-cr-00431-MO       Document 14      Filed 02/02/21    Page 2 of 2




       4.     Mr. Bantista has been extensively negotiating this case with the goal of

convincing the government of the equities of a dismissal. While the logistics of the

negotiation have taken longer than anticipated, Mr. Bantista is optimistic a dismissal is a

real possibility. Mr. Bantista therefore respectfully requests that this Court continue his

case for a period of approximately 90 days to May 18, 2021, or a date thereafter convenient

to the Court to complete this process.

       5.     I have discussed with Mr. Bantista his right to a speedy trial. He agrees to

the continuance and knows it will result in excludable delay under the provisions of 18

U.S.C. § 3161(h)(7)(A) of the Speedy Trial Act. Assistant United States Attorney Natalie

White has no objection to this motion.

       6.     I make this motion in good faith and not for the purpose of delay.

       I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct to the best of my knowledge and belief and that this declaration

was executed on February 2, 2021 in Portland, Oregon.


                                           /s/ Bryan Francesconi
                                           Bryan Francesconi
                                           Assistant Federal Public Defender




Page 2 DECLARATION OF BRYAN FRANCESCONI IN SUPPORT OF
       UNOPPOSED MOTION TO CONTINUE TRIAL DATE
